MEMORANDUM **
Christopher Leniear appeals from his 90-month sentence and guilty-plea conviction for possession of cocaine base with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), possession of a firearm during, in relation to and in furtherance of drug trafficking in violation of 18 U.S.C.' § 924(e)(1)(A), possession of an unregistered silencer in violation of 26 U.S.C. §§ 5861(d) and 5871, and criminal forfeiture pursuant to 21 U.S.C. § 853(a)(2). We dismiss the appeal.
Leniear contends that he received ineffective assistance of counsel in conjunction with his change of plea, sentencing, and his request to file a notice of appeal, and seeks a remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). The government contends that Leniear knowingly and voluntarily waived his right to appeal.
We cannot review Leniear’s ineffective assistance of counsel claim on direct appeal because the record is not sufficiently developed and accordingly we “cannot now conclude that [Leniear] has shown that his *657plea agreement, which included an unequivocal waiver of his appeal rights, was involuntary and unenforceable.” See United States v. Jeronimo, 398 F.3d 1149, 1156 (9th Cir.2005).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.